Title: Virginia Delegates to Benjamin Harrison, ca. 8 April 1783—Missing Letter
From: Virginia Delegates
To: Harrison, Benjamin


Editorial Note
Ca. 8 April 1783. In his letter to the delegates on 19 April, Governor Harrison mentioned that “by the last Post” he had received their “favor” dealing with the claims of Simon Nathan and Oliver Pollock against the state of Virginia. See Harrison to Delegates, 19 April, and nn. 1–7, and especially the closing paragraph of n. 5. Harrison almost certainly referred the now missing letter to the Virginia General Assembly on 5 May 1783 (Executive Letter Book, 1783–1786, pp. 109–12, MS in Va. State Library; JHDVJournal of the House of Delegates of the Commonwealth of
          Virginia; Begun and Held at the Capitol, in the City of Williamsburg. Beginning in
        1780, the portion after the semicolon reads, Begun and Held in the
          Town of Richmond. In the County of Henrico. The journal for each session has its own
        title page and is individually paginated. The edition used is the one in which the journals
        for 1777–1786 are brought together in two volumes, with each journal published in Richmond
        in 1827 or 1828, and often called the “Thomas W. White reprint.”, May 1783, p. 83). That letter may have touched upon several of the topics alluded to by JM in his letter to Randolph on 8 April, and probably also reported that Congress four days earlier had resolved “that the several States be required to suspend all enlistments for any regiment or corps in the United States” (Randolph to JM, 1 Mar., n. 4; JM to Randolph, 8 Apr.; Va. GazetteVirginia Gazette, or, the American Advertiser (Richmond,
        James Hayes, 1781–86)., 19 Apr. 1783).